The decision of the court in this case was filed on December 7, 1909. On December 14, 1909, plaintiff in error by his counsel filed a petition for rehearing.
After careful consideration of the petition, and oral argument and brief of counsel for plaintiff in error, we are of the opinion that there is no merit in the petition, and that the decision heretofore rendered in this case should not be vacated or modified. The petition for rehearing raises no questions that were not submitted and passed on in the original opinion, and there is no contention made that the decision is in conflict with an express statute or controlling decision.
The petition for rehearing is therefore denied. *Page 265